The final ordering paragraph of the order entered herein on May 19, 1954, is modified by adding at the end thereof the following provision: “except that the foregoing direction shall not require the restoration of funds paid prior to May 19, 1954, to persons other than the plaintiffs and their attorneys, in the regular course of business, and shall not require the restoration of the salary and expenses paid prior to that date to the plaintiffs, and shall not require the restoration of the sum of $5,000.00 paid to the plaintiffs’ attorneys for legal services rendered.” It appearing that the sum of $7,500 was withdrawn from the bank account of Local Union No. 294 by three checks in the amount of $2,500 each dated May 18, 1954, payable to the order of “ Andrew M. Pinckney, Attorney for the Trustee ”, and it appearing that the sum of $1,000 was paid by said Andrew M. Pinckney to Myron Ehrlich, Esq., of Washington, D. C., as a retainer for legal services to be rendered and that the remainder of said sum is in the possession of Andrew M. Pinckney, it is Ordered and Directed that Andrew M. Pinckney forthwith repay and restore to Local Union No. 294, the sum of $6,500. Submit order accordingly. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur. [See ante, p. 838.]